         Case 1:19-cv-05425-NRB Document 60
                                         61 Filed 04/13/21
                                                  04/15/21 Page 1 of 15




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 VISTA FOOD EXCHANGE, INC., and ROCKY
 MOUNTAIN EXPRESS CORPORATION d/b/a RMX
 GLOBAL LOGISTICS,
                                                            Docket No. 1:19-cv-05425-NRB
                                Plaintiffs,

        -against-

 ZAMIRBEK AIDAROV, KAVKAZ EXPRESS, LLC;
 GLOBAL TRANSPORTATION, LLC; ITL GROUP,
 INC.,

                                Defendants.


                             [PROPOSED] PROTECTIVE ORDER

       Plaintiffs Vista Food Exchange, Inc. and Rocky Mountain Express Corporation d/b/a

RMX Global Logistics and Defendants Zamirbek Aidarov, Kavkaz Express, LLC, Global

Transportation, LLC, ITL Group, Inc. (collectively, the “Parties”) have agreed to the terms of

this Order; accordingly, it is ORDERED:

1)     PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve the production of

confidential, proprietary, and/or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation would be

warranted. Accordingly, the Parties hereby stipulate to and petition the Court to enter the

following Protective Order. The Parties acknowledge that this Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords extends

only to the limited information or items that are entitled under the applicable legal principles to

treatment as confidential.




                                                                                  1023571\306737030.V1
           Case 1:19-cv-05425-NRB Document 60
                                           61 Filed 04/13/21
                                                    04/15/21 Page 2 of 15




2)        DEFINITIONS

          a.   Party: any party to this action and any parent, subsidiary, indemnitor, or affiliate

of a party to this action, including all of their officers, directors, employees, consultants, or

agents.

          b.   Disclosure or Discovery Material: all items or information, regardless of the

medium or manner generated, stored, or maintained (including, among other things, testimony,

transcripts, or tangible things) that are produced or generated in disclosures or responses to

discovery in this matter.

          c.   “Confidential” Information or Items: information, regardless of how generated,

stored or maintained, which comprises or contains information that the Producing Party claims in

good faith to constitute material or information not generally known to the public that the

Producing or Disclosing Party in good faith believes to incorporate sensitive business or

commercial information, trade secrets, know-how, proprietary data, or private or personal

information.

          d.   “Highly Confidential – Attorneys’ Eyes Only” Information or Items: extremely

sensitive “Confidential Information or Items,” that the Producing Party believes in good faith is

of such a sensitive or secret nature that disclosure of such information to any other Party or non-

party reasonably poses the risk of competitive injury.

          e.   Receiving Party: an entity that receives Protected Material from a Producing

Party.

          f.   Producing Party: a Party or non-party that produces Disclosure or Discovery

Material in this action.




                                                2
                                                                                  1023571\306737030.V1
            Case 1:19-cv-05425-NRB Document 60
                                            61 Filed 04/13/21
                                                     04/15/21 Page 3 of 15




       g.       Designating Party: a Party or non-party that designates information or items

produced in Disclosure or Discovery Material as “Confidential” or “Highly Confidential —

Attorneys’ Eyes Only.”

       h.       Protected Material: any Disclosure or Discovery Material that is designated as

“Confidential” or as “Highly Confidential – Attorneys’ Eyes Only.”

       i.       Outside Counsel: attorneys who are not employees of a Party but who are

specially retained to represent or advise a Party in this action, including employees and agents of

counsel.

       j.       In-House Counsel: attorneys who are employees of a Party, including their staff.

       k.       Counsel (without qualifier): Outside Counsel and In-House Counsel.

       l.       Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who has been specially retained by a Party or its counsel to serve as an expert

witness or as a consultant in this action. This definition includes a professional jury or trial

consultant retained in connection with this litigation.

       m.       Professional Vendors: persons or entities that provide litigation support services

to Outside Counsel and their employees and subcontractors. Litigation support should include

but are not limited to photocopying; videotaping; translating; preparing exhibits or

demonstrations; organizing, storing, or retrieving data in any form or medium.

3)     SCOPE

       The protections conferred by this Protective Order cover not only Protected Material, but

also any information copied or extracted therefrom, as well as all copies, excerpts, summaries, or

compilations thereof, plus testimony, conversations, or presentations by Parties or Counsel to or

in court or in other settings that might reveal Protected Material.




                                                  3
                                                                                  1023571\306737030.V1
         Case 1:19-cv-05425-NRB Document 60
                                         61 Filed 04/13/21
                                                  04/15/21 Page 4 of 15




4)     DURATION

       Even after the termination of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs.

5)     DESIGNATING PROTECTED MATERIAL

       a.      Exercise of Restraint and Care in Designating Material for Protection: Each Party

or non-party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards. A

Designating Party must take care to designate for protection only those parts of material,

documents, items, or oral or written communications that qualify – so that other portions of the

material, documents, items, or communications for which protection is not warranted are not

swept unjustifiably within the ambit of this Order. Indiscriminate designations are prohibited.

Designations that are shown to have been made for an improper purpose (e.g., to unnecessarily

encumber or delay the case development process, or to impose unnecessary expenses and

burdens on other parties), may expose the Designating Party to sanctions. If it comes to a Party’s

or a non-party’s attention that information or items that it designated for protection do not

qualify for protection, or do not qualify for the level of protection initially asserted, that Party or

non-party must promptly notify all other parties that it is withdrawing the mistaken designation.

       b.      Manner and Timing of Designations: Except as otherwise provided in this Order,

or as otherwise stipulated or ordered, material that qualifies for protection under this Order must

be clearly designated before the material is disclosed or produced.

       c.      Information in physical documentary form (apart from transcripts of depositions

or other pretrial or trial proceedings): The Producing or Designating Party must affix the legend




                                                  4
                                                                                     1023571\306737030.V1
         Case 1:19-cv-05425-NRB Document 60
                                         61 Filed 04/13/21
                                                  04/15/21 Page 5 of 15




“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” at the top

or bottom of each page that contains Protected Material, for information produced in hard copy

form.

        d.     Testimony in deposition, pretrial, or trial proceedings: When it appears that

substantial portions of deposition, pretrial or trial testimony may qualify as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” the Party or non-party that

sponsors, offers, or gives the testimony may invoke on the record (before the deposition or

proceeding is concluded) a right to have up to 30 days from receipt of the official transcript to

identify those specific portions of the testimony as to which protection is sought and to specify

the level of protection being asserted.

        e.     Information produced in some form other than documentary, and for any other

tangible items:    For information produced in native form and for information produced

electronically, the Producing or Designating Party must identify in a cover letter or in some other

manner that the information produced is Protected Material and must identify it specifically as

either CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

For information produced physically, the Producing or Designating Party must affix in a

prominent place on the exterior of the container or containers in which the information or item is

stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY.” If only portions of the information or item warrant protection, the Producing or

Designating Party, to the extent practicable, shall identify the protected portions, specifying

whether they qualify as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.”




                                                5
                                                                                  1023571\306737030.V1
         Case 1:19-cv-05425-NRB Document 60
                                         61 Filed 04/13/21
                                                  04/15/21 Page 6 of 15




       f.      Inadvertent Failures to Designate: An inadvertent failure to designate qualified

information or items as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” does not, standing alone, waive the Designating Party’s right to secure protection

under this Order for such material. If material is appropriately designated as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” after the material was initially

produced, or after a deposition or other testimony is given, the Receiving Party, on timely

notification of the designation, must make reasonable efforts to ensure that the material is treated

in accordance with the provisions of this Order.

6)     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       The designation of any material or document as Confidential Information is subject to

challenge by any party. Before filing any motion or objection to a confidential designation, the

objecting party must meet and confer in good faith to resolve the objection informally without

judicial intervention. A party that elects to challenge a confidentiality designation may file and

serve a motion that identifies the challenged material and sets forth in detail the basis for the

challenge. The burden of proving the necessity of a confidentiality designation remains with the

party asserting confidentiality. Until the court rules on the challenge, all parties must continue to

treat the materials as Confidential Information under the terms of this Order.

7)     ACCESS TO AND USE OF PROTECTED MATERIAL

       a.      Basic Principles: A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a non-party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation. Such Protected Material may be disclosed only

to the categories of persons and under the conditions described in this Order. When the litigation

has been terminated, a Receiving Party must comply with the provisions of Section 12. Protected




                                                   6
                                                                                    1023571\306737030.V1
         Case 1:19-cv-05425-NRB Document 60
                                         61 Filed 04/13/21
                                                  04/15/21 Page 7 of 15




Material must be stored and maintained by a Receiving Party at a location and in a secure

manner that ensures that access is limited to the persons authorized under this Order.

        b.      Disclosure of “CONFIDENTIAL” Information or Items: Unless otherwise

ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated CONFIDENTIAL only to:

                1)      the Receiving Party’s Outside Counsel of record in this action;

                2)      the Receiving Party’s In-House Counsel to whom disclosure is reasonably

necessary for this litigation.

                3)      Experts (1) to whom disclosure is reasonably necessary for this litigation,

(2) who have signed the “Acknowledgement and Agreement to Be Bound by Protective Order”

(Exhibit A), and (3) as to whom the procedures set forth in paragraph 7(d) below, have been

followed, as well as employees of said experts to whom it is reasonably necessary to disclose the

information for this litigation;

                4)      the Court and its personnel and members of the jury;

                5)      court reporters, their staffs, and professional vendors to whom disclosure

is reasonably necessary for this litigation;

                6)      directors, officers, and employees of the Parties and their respective

affiliates, whose duties require them to assist Counsel in this action, provided such person has

signed the “Acknowledgment and Agreement to Be Bound by Protective Order” (Exhibit A);

                7)      the author of the document or the original source of the information, and

any copied recipients thereof; and

                8)      Professional Vendors under a duty of confidentiality to Outside Counsel.




                                                 7
                                                                                   1023571\306737030.V1
         Case 1:19-cv-05425-NRB Document 60
                                         61 Filed 04/13/21
                                                  04/15/21 Page 8 of 15




        c.      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

Information or Items: Unless otherwise ordered by the court or permitted in writing by the

Designating Party, a Receiving Party may disclose any information or item designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

                1)      the Receiving Party’s Outside Counsel of record in this action;

                2)      Experts (1) to whom disclosure is reasonably necessary for this litigation,

(2) who have signed the “Acknowledgement and Agreement to Be Bound by Protective Order”

(Exhibit A), and (3) as to whom the procedures set forth in paragraph 7(d) below, have been

followed, as well as employees of said experts to whom it is reasonably necessary to disclose the

information for this litigation;

                3)      the Court and its personnel and members of the jury;

                4)      court reporters, their staffs, and professional vendors to whom disclosure

is reasonably necessary for this litigation;

                5)      the author of the document or the original source of the information, and

any copied recipients thereof; and

                6)      Professional Vendors under a duty of confidentiality to Outside Counsel.

        d.      Procedures for Approving Disclosure of “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to “Experts”:

                1)      unless otherwise ordered by the court or agreed in writing by the

 Designating Party, a Party that seeks to disclose to an Expert any information or item that has

 been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” first must make

 a written request to the Designating Party that (1) sets forth the full name of the Expert and the

 city and state of his or her primary residence, and (2) attaches a copy of the Expert’s current




                                                 8
                                                                                   1023571\306737030.V1
          Case 1:19-cv-05425-NRB Document 60
                                          61 Filed 04/13/21
                                                   04/15/21 Page 9 of 15




resume, (3) identifies the Expert’s current employer(s), (4) identifies each person or entity from

whom the Expert has received compensation or funding for work in his or her areas of expertise

or to whom the expert has provided professional services, including in connection with a

litigation, at any time during the preceding five years, and (5) identifies (by name and number

of the case, filing date, and location of court) any litigation in connection with which the Expert

has offered expert testimony, including through a declaration, report, or testimony at a

deposition or trial, during the preceding five years.

                2)     a Party that makes a request and provides the information specified in the

preceding paragraph may disclose the subject Protected Material to the identified Expert unless,

within five business days of delivering the request, the Party receives a written objection from

the Designating Party. Any such objection must set forth in detail the grounds on which it is

based.

                3)     a Party that receives a timely written objection must meet and confer with

the Designating Party to try to resolve the matter by agreement.

                4)     The Party opposing disclosure to the Expert shall bear the burden of

proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

8)       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
         OTHER LITIGATION

         If a Receiving Party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any information or items designated in this action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” the

Receiving Party must so notify the Designating Party, in writing immediately and in no event




                                                 9
                                                                                  1023571\306737030.V1
        Case 1:19-cv-05425-NRB Document 60
                                        61 Filed 04/13/21
                                                 04/15/21 Page 10 of 15




more than three court days after receiving the subpoena or order. Such notification must include

a copy of the subpoena or court order.

       The Receiving Party also must immediately inform in writing the Party who caused the

subpoena or order to issue in the other litigation that some or all the material covered by the

subpoena or order is the subject of this Protective Order. In addition, the Receiving Party must

deliver a copy of this Protective Order promptly to the Party in the other action that caused the

subpoena or order to issue.

       The purpose of imposing these duties is to alert the interested parties to the existence of

this Protective Order and to afford the Designating Party in this case an opportunity to try to

protect its confidentiality interests in the court from which the subpoena or order issued. The

Designating Party shall bear the burdens and the expenses of seeking protection of its

confidential material in that court, and nothing in these provisions should be construed as

authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another court.

9)     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Protective Order, the

Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all copies of the Protected Material, (c) inform the

person or persons to whom unauthorized disclosures were made of all the terms of this Order,

and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be

Bound by Protective Order” that is attached hereto as Exhibit A. Any such disclosure shall not

constitute a waiver of the Producing Party’s designation of the Protected Material.




                                                 10
                                                                                    1023571\306737030.V1
        Case 1:19-cv-05425-NRB Document 60
                                        61 Filed 04/13/21
                                                 04/15/21 Page 11 of 15




10)    UNINTENTIONAL DISCLOSURE OF PRIVILEGED INFORMATION

       Counsel shall exert their best efforts to identify documents or material protected by the

attorney-client privilege or the work-product doctrine prior to the disclosure of any such

documents or material. If, however, a party unintentionally discloses documents or material that

is privileged or otherwise immune from discovery, the party shall, within five (5) business days

upon discovery of the disclosure, so advise the Receiving Party in writing, request the documents

or material be returned, and attach a privilege log with an entry pertaining to the documents or

material that is privileged or otherwise immune from discovery. If that request is made and the

privilege log provided, no party to this action shall thereafter assert that the disclosure waived

any privilege or immunity. It is further agreed that the Receiving Party will return or destroy the

inadvertently produced documents or material, and all copies and derivations, within five

business days of the Receiving Party’s receipt of a written request for the return of the

documents or material. Nothing in this paragraph shall prevent the Receiving Party from

challenging the Producing Party’s claim of privilege upon return of the disputed documents or

material.

11)    FILING PROTECTED MATERIAL

       All Protected Material filed with the Court, and all portions of pleadings, motions, or

other papers filed with the Court that disclose such Protected Material, shall be filed under seal

with the Clerk of the Court in the manner provided by the Court’s Electronic Case Filing Rules

and Instructions, Section 6. Sealed Filing (available on the Court’s website). The Parties will use

their reasonable best efforts to minimize the filing of Protected Material under seal.




                                                 11
                                                                                   1023571\306737030.V1
        Case 1:19-cv-05425-NRB Document 60
                                        61 Filed 04/13/21
                                                 04/15/21 Page 12 of 15




12)    FINAL DISPOSITION

       a.      Order Remains in Effect. Unless otherwise agreed or ordered, all provisions of

this Order will remain in effect and continue to be binding after conclusion of the litigation.

       b.      Return of Confidential Documents.            Within 30 days after this litigation

concludes by settlement, final judgment, or final order, including all appeals, all documents

designated as containing Protected Material, including copies as defined above, must be returned

to the party who previously produced the document unless: (1) the document has been offered

into evidence or filed without restriction as to disclosure; (2) the parties agree to destruction of

the document to the extent practicable in lieu of return; or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so. Trial counsel may

retain one copy of all pleadings and exhibits for archival purposes.

       c.      Retention of Work Product. Notwithstanding the above requirements to return

or destroy documents, counsel may retain attorney work product, including an index which refers

or relates to designated Protected Material, so long as that work product does not duplicate

verbatim substantial portions of the text or images of designated documents. This work product

will continue to be confidential under this Order. An attorney may use his or her own work

product in subsequent litigation provided that its use does not disclose Protected Material.

13)    MISCELLANEOUS

       a.      Right to Further Relief: Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future.

       b.      Right to Assert Other Objections: By stipulating to the entry of this Protective

Order no Party waives any right it otherwise would have to object to disclosing or producing any




                                                    12
                                                                                    1023571\306737030.V1
        Case 1:19-cv-05425-NRB Document 60
                                        61 Filed 04/13/21
                                                 04/15/21 Page 13 of 15




information or item on any ground not addressed in this Protective Order. Similarly, no Party

waives any right to object on any ground to use in evidence of any of the material covered by

this Protective Order.

       c.      Discovery from Third Parties: If Disclosure or Discovery Material is sought of a

person not a party to this action (“non-party” or “third-party”) requiring disclosure of such non-

party’s Confidential or Highly Confidential Information, the non-party may designate its

Disclosure or Discovery Material as Protected Material using the designations provided herein.

The Protected Material disclosed by any such non-party will be accorded the same protection as

the parties’ Protected Material, and will be subject to the same procedures as those governing

disclosure of the parties’ Protected Material pursuant to this Order.

       d.      Exemption: The restrictions and obligations set forth herein shall not be deemed

to prohibit discussions of any Confidential or Highly Confidential Information with any person

that already has or obtains legitimate possession thereof. Nothing in this Order shall affect or

extend to any Party’s use of its own Confidential Information or Highly Confidential —

Attorneys’ Eyes Only Information

       e.      Counsel’s Right to Provide Advice: Nothing in this Order shall bar or otherwise

restrict any counsel herein from rendering advice to the counsel’s client with respect to this

action and in the course thereof, relying upon an examination of Protected Material, provided,

however, that in rendering such advice and in otherwise communicating with the client, the

counsel shall not disclose any Protected Material, nor the source of any Protected Material, to

anyone not authorized to receive such Protected Material pursuant to the terms of this Order.




                                                13
                                                                                 1023571\306737030.V1
        Case 1:19-cv-05425-NRB Document 60
                                        61 Filed 04/13/21
                                                 04/15/21 Page 14 of 15




       f.      Disclosure of Protected Material at Trial: This Order governs only discovery. At

trial or on appeal, the parties will re-designate or redact confidential designations as deemed

appropriate.

       g.      Notice: Transmission by e-mail is acceptable for all notification purposes

identified herein above.



IT IS SO ORDERED.

Date: New York, New York

     April 15, 2021
                                            ____________________________________
                                            Naomi Reice Buchwald
                                            U.S. District Judge




                                              14
                                                                               1023571\306737030.V1
         Case 1:19-cv-05425-NRB Document 60
                                         61 Filed 04/13/21
                                                  04/15/21 Page 15 of 15




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 VISTA FOOD EXCHANGE, INC., and ROCKY
                                                                 Docket No. 1:19-cv-05425-NRB
 MOUNTAIN EXPRESS CORPORATION d/b/a RMX
 GLOBAL LOGISTICS,

                                 Plaintiffs,
          -against-

 ZAMIRBEK AIDAROV, KAVKAZ EXPRESS, LLC;
 GLOBAL TRANSPORTATION, LLC; ITL GROUP,
 INC.,

                                 Defendants.


                      ACKNOWLEDGMENT AND AGREEMENT TO BE
                         BOUND BY THE PROTECTIVE ORDER

         I, _____________________________, declare under penalty of perjury that I have read
in its entirety and understand the Protective Order that was issued by the United States District
Court for the Southern District of New York in this matter. I agree to comply with and to be
bound by all the terms of this Protective Order and I understand and acknowledge that failure to
so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
promise that I will not disclose in any manner any information or item that is subject to this
Protective Order to any person or entity except in strict compliance with the provisions of this
Order.
         I further agree to and hereby submit to the jurisdiction of the United States District Court
for the Southern District of New York for the purpose of enforcing the terms of this Protective
Order, even if such enforcement proceedings occur after termination of this action.
Date: _______________________

City and State where sworn and signed: ______________________________________

Printed Name: ______________________________________

Signature: ___________________________




                                                                                    1023571\306737030.V1
